Citation Nr: 0412647	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In a statement received in February 2004, the veteran 
expressed his desire for a local hearing before a Decision 
Review Officer (DRO).  However, such hearing has not been 
conducted.  In order to comply with due process 
considerations, the veteran should be afforded an RO hearing.  
See 38 C.F.R. § 3.103(c) (2003).  

In addition to the foregoing, additional evidence has been 
associated with the claims folder that was not of record when 
the Statement of the Case (SOC) was issued in May 2003.  In 
February 2004, the veteran submitted a completed PTSD 
questionnaire detailing his alleged in-service stressors.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2003).  A review of the 
claims folder does not indicate that any such waiver has been 
received.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a hearing before a decision review 
officer at the RO.

2.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate this claim with 
consideration of the evidence received 
since the issuance of the May 2003 SOC.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



